Buenos Aires, March 10 th , 2016 Results for the fiscal year and quarter ended on December 31 st , 2015 Pampa Energía S.A. (‘Pampa’ or the ‘Company’) announces the results for the fiscal year and quarter ended on December 31 st , 2015. Stock Information P ampa Energía S.A., the largest integrated electricity company in Argentina that, through its subsidiaries, participates in the generation, transmission and distribution of electricity, as well as natural gas transportation and production, announces the results for the fiscal year and quarter ended on December 31, 2015: Consolidated sales revenues of AR$7,160.8 million 1 for the fiscal year ended on December 31, 2015, 15.4% higher than the AR$6,204.6 million for the fiscal year of 2014, primarily explained by increases of 8.7% (AR$197.8 million) in generation, 5.7% (AR$203.8 million) in distribution and 164.4% (AR$586.7 million) in oil and gas, partially offset by a decrease of 20.4% (AR$13.7 million) in holding and others segment. Adjusted consolidated EBITDA 2 of AR$3,872.4 million for the fiscal year ended on December 31, 2015, compared to a AR$181.0 million loss for the fiscal year of 2014, mainly due to increases of AR$3,600.8 million in distribution and AR$671.0 million in oil and gas segment, partially offset by decreases of 8.0% (AR$81.1 million) in generation, 20.6% (AR$66.4 million) in transmission, AR$70.8 million in holding and others segment. Consolidated profit of AR$3,848.8 million during the fiscal year ended on December 31, 2015, of which a profit of AR$3,065.1 million is attributable to the owners of the Company, compared to AR$743.2 million attributable to the owners of the Company in the fiscal year of 2014, explained by reported profits of AR$496.9 million in generation, AR$9.1 million in transmission
